Citation Nr: 1600837	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  05-32 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.G.

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.  He also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board denied entitlement to a TDIU in October 2014.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which issued an order in October 2015 granting a September 2015 Joint Motion for Partial Remand, vacating and remanding only the issue of entitlement to a TDIU.  See September 2015 Joint Motion for Partial Remand at 2, 5 (clarifying that the issues of entitlement to higher disability ratings for limitation of motion of the spine, right hip arthritis, and radiculopathy of the left and right lower sciatic nerves "are not contested and should be affirmed").  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Veteran's occupational history is unclear.  Evidence suggests that he was unable to work from 1995 forward due to a back ailment; however, private treatment records from Kaiser Permanente indicate that in February 2008 the Veteran had been working without restrictions as a correctional officer.  As the Veteran's claims file does not currently contain any evidence from prior employers, the claims file lacks evidence regarding whether this employment was more than marginal.  VA should obtain this information on remand and schedule the Veteran for a current VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Loma Linda VA treatment facility, dated from January 1996 forward.  

2.  Make arrangements to obtain any records from the Social Security Administration (SSA).  See July 1998 Letter from Alto Medical Clinic to Department of Social Services, Disability and Adult Programs Division.

3.  Make arrangements to obtain the Veteran's treatment records from Kaiser Permanente, dated from December 2014 forward; as well as his complete treatment records from Brookside Rehab Center and/or a Rehab Center in Pomona, CA.  

4.  Ask the Veteran to provide a detailed history of his employment since 1996, to include an explanation of his employment in February 2008 as a correctional officer.  He should also be asked to provide documentation, such as copies of tax returns, showing his income since 1996.

5.  After the above records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., degenerative disc disease of the lumbar spine, arthritis of the right hip, and radiculopathy of the bilateral lower extremities) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation, for the time period from 1996 to the present.  

In providing this opinion, the examiner must acknowledge and consider the statement from Dr. D.L. of Kaiser Permanente, dated January 15, 2011.  In that statement, Dr. D.L. stated that the Veteran "responds poorly to multiple medications due to intolerable side-effects.  Physical therapies were NOT effective in controlling his symptoms.  Because of his persistent lower back pain, he has NOT been able to engage in any employment."

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

6.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

